Citation Nr: 0124025	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from May 1968 to May 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Alabama, which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for hearing loss.  

On June 20, 2001, a hearing was held at the RO before the 
undersigned, who is the member of the Board rendering the 
final determination in this case and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2001).


FINDINGS OF FACT

1.  The veteran's VA Form 9 received in August 1999 did not 
discuss any errors of fact or law regarding the RO's 
determination that new and material evidence had not been 
submitted to reopen a claim concerning service connection for 
hearing loss.

2.  The veteran did not file an adequate substantive appeal 
with respect to this claim.


CONCLUSION OF LAW

An adequate substantive appeal on the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for hearing loss was not filed, and 
the Board lacks jurisdiction to consider this issue.  38 
U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 
& Supp. 2001); 38 C.F.R. §§  20.200, 20.202, and 20.203 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
veteran's claim to reopen was filed in May 1990, and the new 
regulations relative to claims to reopen therefore do not 
apply.

VA has already fulfilled the notice and duty to assist 
requirements as it pertains to this particular case.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  Pertinent regulations specify 
that the veteran and his representative are to be notified 
and be given an opportunity to request a hearing and to 
present written argument when the Board considers the issue 
of adequacy of a substantive appeal.  38 C.F.R. § 20.203 
(2001).  At the beginning of the June 2001 Travel Board 
hearing, the veteran and his representative were given notice 
that the Board would be considering whether the veteran's 
substantive appeal was adequate with respect to his claim to 
reopen, and they were given an opportunity to present oral 
argument related to this issue at the hearing.  38 C.F.R. § 
20.203 (2001).  Moreover, during the hearing, the veteran and 
his representative were advised as to the regulations 
pertinent to the issue of adequacy of the substantive appeal.  
The veteran was given 60 days to submit written argument on 
this issue, and at the conclusion of the hearing, he did 
submit written argument.  Accordingly, the requirements of 38 
C.F.R. § 20.203 of notice to the veteran of the applicable 
regulations and of opportunity to testify and to present 
written argument have been fulfilled.

The veteran has not referenced any unobtained evidence that 
might aid his claim.  While VA has a duty to assist the 
veteran in the development of his claim, that duty is not "a 
one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  In this case, VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record (i.e., the procedural history contained in the 
claims file) to properly decide whether the Board has 
jurisdiction over this claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  In light of the notice provided to the veteran 
and his representative at the Travel Board hearing, and the 
written argument submitted by the veteran, the Board 
concludes that its consideration of the issue of adequacy of 
substantive appeal does not violate the veteran's procedural 
rights.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The question, then, that must be resolved is whether the 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for hearing loss.  The law provides 
that ". . . questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals." 38 U.S.C.A. § 7105(d)(3) (West 1991).  The Board 
"may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed."  38 
U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. § 20.202 (2001).

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2001).

In this case, a June 1999 rating decision determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for hearing loss.  The RO 
advised the veteran about this rating decision in a June 1999 
letter and he submitted a notice of disagreement in July 
1999.  After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such review action as is 
appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case (SOC).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 
19.29 (2001).  The RO issued a SOC in August 1999.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2001); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2001).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (2001).  To the 
extent feasible, the arguments should be related to specific 
items in the SOC.  Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
1991); 38 C.F.R. § 20.202 (2001).

In this case, the June 1999 rating decision dealt with only 
one issue, whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for hearing loss.  The veteran's notice of 
disagreement stated, "I would like to file a notice of 
disagreement with rating decision dated 6/19/99 denying my 
new and material evidence to reopen claim for high frequency 
hearing loss.  Please send me a Statement of the Case and a 
VA Form 9."  This statement does not point to any error of 
fact or law in the determination being appealed, nor is it 
required to.  See 38 U.S.C.A. § 7105 (West 1991).

However, after a statement of the case is provided, the 
substantive appeal should "set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination 
. . . being appealed."  38 C.F.R. § 20.202 (2001).  See 
also, 38 U.S.C.A. § 7105(d)(3) (West 1991).  When the veteran 
filed his VA Form 9 in August 1999, it was entirely blank in 
the space provided for him to say why he felt VA had decided 
his claim incorrectly.  There was no question which issue he 
wanted to appeal, as the statement of the case contained only 
one issue.  However, the veteran asserted no error of fact or 
law made by the RO.  There was no accompanying correspondence 
containing information about what errors he felt were 
committed.  Neither is there any statement of record from his 
representative within a year of the notice of the 
determination being appealed.  (One year from notice of the 
rating action is the time limit within which a substantive 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2001).)  The veteran's representative did 
not file a statement until June 12, 2001.

At the conclusion of his June 2001 Travel Board hearing, the 
veteran submitted a written memorandum stating that he did 
not understand that he had to write anything on the Form 9.  
In the letter accompanying the statement of the case, the RO 
advised the veteran to complete and file the VA Form 9.  He 
was advised to read the instructions accompanying the Form 9 
very carefully.  He was asked to contact the RO if he had any 
questions.  The instructions that accompany the VA Form 9 
say, in pertinent part, for Block 10:

Use this block to tell us why you 
disagree with the decision made by your 
local VA office.  Tie your arguments to 
the issues you identified in block 9.  
Tell us what facts you think VA got wrong 
and/or how you think VA misapplied the 
law in your case.  Try to be 
specific. . . .

The veteran was notified of the requirements for filing a 
substantive appeal.  He was given instructions for filling 
out the form.  He alleged no error of fact or law in the 
determination being appealed within the time limit for 
perfecting an appeal.  An application for review on appeal 
shall not be entertained unless it is in conformity with 
chapter 71, Title 38, United States Code. 38 U.S.C.A. § 7108 
(West 1991).  There has not been an adequate appeal of this 
issue, so any purported appeal is not in conformity with the 
law.  Therefore, the appeal was not perfected, and the Board 
is without jurisdiction to adjudicate this claim.  38 
U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 20.101(a), 20.200, 20.202, and 
20.302(b) (2001); YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

The veteran having failed to perfect an appeal through filing 
of an adequate substantive appeal, the claim to reopen a 
claim of entitlement to service connection for hearing loss 
is dismissed.



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

